Case: 3:20-cv-00249-wmc Document #: 63-17 Filed: 03/27/20 Page 1 of 3




                Exhibit 17
             Case: 3:20-cv-00249-wmc Document #: 63-17 Filed: 03/27/20 Page 2 of 3




                                               State of Wisconsin
                                      Department of Financial Institutions
Tony Evers, Governor                                                                          Kathy Blumenfeld, Secretary

       March 18, 2020
             EMERGENCY GUIDANCE ON REMOTE NOTARIZATION (updated 3-20-20)
               Under current law, a person seeking notarization must “appear[] before” a notary public,1
       and certain types of notarized documents must be signed in the “presence” of witnesses. Those
       statutes don’t specify whether the appearance must be in person. We “avoid statutory
       interpretations that lead to absurd results,”2 and it would be absurd to construe those statutes to
       require in-person appearances in the time of a global pandemic. People’s lives are at stake.

               Many states around the country already permit notarizations to be performed remotely by
       trained online notaries who utilize regulated remote notary technology providers. During this
       unprecedented crisis, Wisconsin will permit them as well. Therefore, until further notice to be
       given once this crisis abates, for documents requiring notarization, the Department will
       construe the statutory terms “appear[] before” and “presence” to include appearances by
       remote live audio and video connection. To ensure that your remote notarization will comply
       with Wisconsin Act 125, which becomes effective May 1, you must comply with the steps set
       forth on DFI’s notary web page, available here.

              Wisconsin-commissioned notaries who seek to perform remote online notarial acts need
       to complete training from a DFI-approved remote online notarization provider and use its
       technology to perform the notarial act. Details here.

               Individuals who need documents notarized remotely may use a DFI-approved remote
       online notarization provider. (Notarize.com and NotaryCam are two approved providers that
       offer remote online notarization services to the general public at this time.) Note that DFI-
       approved providers may use out-of-state notaries trained and authorized to perform remote
       online notarizations. Notarial acts performed by an out-of-state notary public have “the same
       effect under the law of this state as if performed by” an in-state one.3

               CAUTION: You still need to comply with the legal requirements for the document you
       need to notarize. A document that needs additional witnesses or an attorney when notarized in
       person still needs them to be present when the document is notarized online; the only difference
       is they can now participate remotely via an approved provider’s online platform. Before using
       remote notarial services for any land transaction, you should check with your title company
       whether the remote notary provider is approved for insurance purposes.




       1
         Wis. Stat. §§ 137.01(4)(b), 706.07(2).
       2
         Watton v. Hegerty, 2008 WI 74, ¶ 26, 311 Wis. 2d 52, 751 N.W.2d 359.
       3
         Wis. Stat. § 706.07(4)(a).

                                            Division of Corporate & Consumer Services
                                           Mail: PO Box 7846 Madison, WI 53707-7846
                                      Courier: 4822 Madison Yards Way, Madison, WI 53705
                                Voice: (608) 261-7577 Fax: (608) 267-6813 Web: www.wdfi.org
      Case: 3:20-cv-00249-wmc Document #: 63-17 Filed: 03/27/20 Page 3 of 3



                                            CERTIFICATION

         I have reviewed this guidance document or proposed guidance document and I certify
that it complies with sections 227.10 and 227.11 of the Wisconsin Statutes. I further certify that
the guidance document or proposed guidance document contains no standard, requirement, or
threshold that is not explicitly required or explicitly permitted by a statute or a rule that has been
lawfully promulgated. I further certify that the guidance document or proposed guidance
document contains no standard, requirement, or threshold that is more restrictive than a standard,
requirement, or threshold contained in the Wisconsin Statutes.

/s/Matthew R. Lynch
Chief Legal Counsel
Department of Financial Institutions
Authorized delegate for guidance document certifications pursuant to Wis. Stat. § 15.02(4)
